                       1    Timothy L. Reed, Bar No. 258034
                            treed@fordharrison.com
                       2    Daniel R. Lyman, Bar No. 319010
                            dlyman@fordharrison.com
                       3    FORD & HARRISON LLP
                            1901 Harrison Street, Suite 1650
                       4    Oakland, CA 94612
                            Telephone: 415-852-6910
                       5    Facsimile: 415-852-6925

                       6    Attorneys for Defendant
                            WAL-MART ASSOCIATES, INC.
                       7
                            Timothy J. Gonzales, Bar No. 234923
                       8    tg@brockgonzales.com
                            Christopher P. Brandes, Bar No. 282801
                       9    cb@brockgonzales.com
                            Lindsay L. Bowden, Bar No. 318685
                      10    lb@brockgonzales.com
                            BROCK & GONZALES, LLP
                      11    6701 Center Drive West, Suite 610
                            Los Angeles, CA 90045
                      12    Telephone: 310-294-9595
                            Facsimile: 310-961-3673
                      13
                            Attorneys for Plaintiff
                      14    CHRYSTAL OWENS

                      15

                      16                                     UNITED STATES DISTRICT COURT

                      17                                EASTERN DISTRICT OF CALIFORNIA

                      18

                      19    CHRYSTAL OWENS, an individual,                 Case No. 1:20-CV-01536-AWI-BAM

                      20                        Plaintiff,                 JOINT STIPULATION FOR EXTENSION
                                                                           OF TIME TO FILE REQUEST FOR
                      21    v.                                             DISMISSAL

                      22    WAL-MART ASSOCIATES, INC., an                  Action Filed: September 9, 2020
                            Arkansas corporation; and DOES 1-50,           Removal Date: October 30, 2020
                      23    inclusive,

                      24                        Defendants.

                      25

                      26
                      27

                      28
F ORD & H ARRISON
       LLP                                                                       JOINT STIPULATION FOR EXTENSION OF TIME TO
 ATTO RNEY S AT LAW
                           WSACTIVELLP:12352849.1                         -1-    FILE REQUEST FOR DISMISSAL
   SAN FRA NCI S CO
                       1                                       JOINT STIPULATION

                       2            IT IS HEREBY STIPULATED AND AGREED TO by and between plaintiff

                       3   CHRYSTAL OWENS (“Plaintiff”), by her attorneys of record, and defendant WAL-MART

                       4   ASSOCIATES, INC. (“Defendant”), by its attorneys of record, (referred to collectively as the

                       5   “Parties”) that the following Stipulation may be entered as an Order by the Court to give effect to

                       6   the stipulations set forth below, namely to extend the June 18, 2021 deadline to dismiss this action

                       7   in its entirety, set by this Court’s May 5, 2021 Minute Order (Dkt. No. 15), four weeks to July 16,

                       8   2021:

                       9           1.      WHEREAS, Plaintiff filed her Complaint in the Superior Court for the State of

                      10   California, County of Tulare on September 9, 2020;

                      11           2.      WHEREAS, Defendant timely filed and served an Answer to Plaintiff’s Complaint

                      12   in the Tulare County Superior Court on October 28, 2020;

                      13           3.       WHEREAS, on October 30, 2020, Defendant timely removed this action to the

                      14   above-captioned Court;

                      15           4.       WHEREAS, on January 28, 2021, the Court held the initial scheduling conference

                      16   in this matter, at which the Parties reported that they had agreed to a private mediation scheduled

                      17   for April 29, 2021;

                      18           5.       WHEREAS, to allow the Parties time to engage in settlement discussions at the

                      19   April 29, 2021 mediation, and thereafter, the Court declined to issue a scheduling order and set a

                      20   further scheduling conference on May 11, 2021 (see Dkt. No. 13);
                      21           6.       WHEREAS, on April 29, 2021, the Parties participated in private mediation and,

                      22   shortly thereafter, reached an agreement as to the basic terms of a settlement to be memorialized

                      23   in a long form settlement agreement by the Parties;

                      24           7.       WHEREAS, on May 4, 2021, counsel for Plaintiff filed a Notice of Settlement in

                      25   this matter;

                      26           8.       WHEREAS, on May 5, 2021, this Court set a deadline of June 18, 2021, pursuant
                      27   to Local Rules 160 and 272, by which this matter is to be dismissed in its entirety (see Dkt. No.

                      28   15);
F ORD & H ARRISON
       LLP                                                                          JOINT STIPULATION FOR EXTENSION OF TIME TO
 ATTO RNEY S AT LAW
                           WSACTIVELLP:12352849.1                         -2-       FILE REQUEST FOR DISMISSAL
   SAN FRA NCI S CO
                       1           9.       WHEREAS, following the May 5, 2021 Order, the parties have worked diligently

                       2    and cooperatively to finalize the terms of the written settlement agreement, which is now fully

                       3    executed;

                       4           10.      WHEREAS, Defendant is in the process of funding the settlement per the terms

                       5    of the written settlement agreement;

                       6           11.      WHEREAS, the Parties agree that good cause exists to extend the June 18, 2021

                       7    deadline to dismiss this action in its entirety because additional time is needed for the Parties to

                       8    execute their obligations under the written settlement agreement prior to dismissal;

                       9           12.      WHEREAS, the Parties agree that a four week extension of the June 18, 2021

                      10    deadline to July 16, 2021 would indeed provide sufficient time to satisfy obligations under the

                      11    written settlement agreement prior to dismissal;

                      12   ///

                      13   ///

                      14   ///

                      15   ///

                      16   ///

                      17   ///

                      18   ///

                      19   ///

                      20   ///
                      21   ///

                      22   ///

                      23   ///

                      24   ///

                      25   ///

                      26   ///
                      27   ///

                      28   ///
F ORD & H ARRISON
       LLP                                                                           JOINT STIPULATION FOR EXTENSION OF TIME TO
 ATTO RNEY S AT LAW
                           WSACTIVELLP:12352849.1                          -3-       FILE REQUEST FOR DISMISSAL
   SAN FRA NCI S CO
                       1           NOW, THEREFORE, the Parties, by and through their respective counsel of record,

                       2   AGREE AND HEREBY STIPULATE that good cause exists to extend the June 18, 2021

                       3   deadline to dismiss this action in its entirety to July 16, 2021.

                       4           IT IS SO STIPULATED.

                       5
                           Dated: June 16, 2021                                Respectfully submitted,
                       6
                                                                               BROCK & GONZALES LLP
                       7

                       8                                                       By: /s/ Lindsay L. Bowden
                                                                                  Timothy J. Gonzales
                       9                                                          Christopher P. Brandes
                                                                                  Lindsay Bowden
                      10                                                          Attorneys for Plaintiff
                                                                                  CHRYSTAL OWENS
                      11

                      12   Dated: June 16, 2021                                Respectfully submitted,
                      13                                                       FORD & HARRISON LLP
                      14
                                                                               By: /s/ Daniel R. Lyman
                      15                                                          Timothy L. Reed
                                                                                  Daniel R. Lyman
                      16                                                          Attorneys for Defendant
                                                                                  WAL-MART ASSOCIATES, INC.
                      17

                      18
                                                                         ORDER
                      19           Good cause appearing, the parties’ stipulation and request for an extension of time to file
                      20   dismissal documents is GRANTED. The parties shall file appropriate papers to dismiss or
                      21   conclude this action in its entirety no later than July 16, 2021.
                      22   IT IS SO ORDERED.
                      23
                               Dated:     June 18, 2021                               /s/ Barbara   A. McAuliffe              _
                      24                                                       UNITED STATES MAGISTRATE JUDGE
                      25

                      26
                      27

                      28
F ORD & H ARRISON
       LLP                                                                            JOINT STIPULATION FOR EXTENSION OF TIME TO
 ATTO RNEY S AT LAW
                           WSACTIVELLP:12352849.1                           -4-       FILE REQUEST FOR DISMISSAL
   SAN FRA NCI S CO
 1                                         PROOF OF SERVICE

 2          I, Celestine Seals, declare:
 3          I am a citizen of the United States and employed in Alameda County, California. I am
     over the age of eighteen years and not a party to the within-entitled action. My business address
 4   is 1901 Harrison Street, Suite 1650, Oakland, California 94612. On June 18, 2021, I served a
     copy of the within document(s):
 5
        JOINT STIPULATION FOR EXTENSION OF TIME TO FILE REQUEST FOR
 6      DISMISSAL
 7                   ELECTRONICALLY: I caused a true and correct copy thereof to be
                    electronically filed using the Court's Electronic Court Filing ("ECF") System
 8                   and service was completed by electronic means by transmittal of a Notice of
                     Electronic Filing on the registered participants of the ECF System. I served
 9                   those parties who are not registered participants of the ECF System as indicated
                     below.
10
                     BY E-MAIL OR ELECTRONIC TRANSMISSION. Based on an agreement
11                  of the parties to accept service by e-mail or electronic transmission, I caused the
                     documents to be sent on the date shown below to the e-mail addresses of the
12                   persons listed below. I did not receive within a reasonable time after the
                     transmission any electronic message or other indication that the transmission
13                   was unsuccessful.
14
      Timothy J. Gonzales, Esq.                            Attorneys for Plaintiff
15    Christopher P. Brandes, Esq.                         CHRYSTAL OWENS
      Lindsay L. Bowden, Esq.
16    BROCK & GONZALES, LLP
      6701 Center Drive West, Suite 610
17    Los Angeles, CA 90045
      Email: tg@brockgonzales.com
18           cb@brockgonzales.com
             lb@brockgonzales.com
19    Tel: 310-294-9595 Fax: 310-961-3673
20           I declare that I am employed in the office of a member of the State Bar of this Court at
     whose direction the service was made. I declare under penalty of perjury under the laws of the
21   State of California that the above is true and correct.
22          Executed on June 18, 2021, at Oakland, California.
23

24

25                                                                   /s/ Celestine Seals
                                                                       Celestine Seals
26
27

28                                                   -5-
                                                                                           PROOF OF SERVICE
